     Case: 1:21-cr-00500 Document #: 18 Filed: 09/07/21 Page 1 of 4 PageID #:35




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )     No. 21 CR 500
      v.                                   )
                                           )     Judge Andrea R. Wood
GEORGE AMERISON                            )

              PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Fed. R. Crim. P.

16(d) and 18 U.S.C. § 3771(a)(1) and (8), it is hereby ORDERED:

      1.     The materials provided by the United States in preparation for, or in

connection with, any stage of the proceedings in this case contain particularly

sensitive information (“Sensitive Information”). Sensitive Information includes, but

is not limited to the following: (1) nonparty names, addresses, dates of birth, driver’s

license numbers, social security numbers, and other identifying information; (2)

pornographic images, including images constituting child pornography; and (3)

communications of a sexual nature involving a minor victim. All materials containing

Sensitive Information (the “materials”), including those previously produced to

defendant in this case, are subject to this protective order and may be used by

defendant and defendant’s counsel (defined as counsel of record in this case) solely in

connection with the defense of this case, and for no other purpose, and in connection

with no other proceeding, without further order of this Court.

      2.     Defendant and defendant’s counsel shall not disclose the materials or

their contents directly or indirectly to any person or entity other than persons
    Case: 1:21-cr-00500 Document #: 18 Filed: 09/07/21 Page 2 of 4 PageID #:36




employed to assist in the defense, persons who are interviewed as potential witnesses,

counsel for potential witnesses, and other persons to whom the Court may authorize

disclosure (collectively, “authorized persons”). Potential witnesses and their counsel

may be shown copies of the materials as necessary to prepare the defense, but may

not retain copies without prior permission of the Court.

      3.     Defendant, defendant’s counsel, and authorized persons shall not copy

or reproduce the materials except in order to provide copies of the materials for use

in connection with this case by defendant, defendant’s counsel, and authorized

persons. Such copies and reproductions shall be treated in the same manner as the

original materials.

      4.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original materials.

      5.     Before providing materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order.

      6.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel’s case file.    The Court may require a

certification as to the disposition of any such materials.     In the event that the

materials are retained by defense counsel, the restrictions of this Order continue in




                                          2
     Case: 1:21-cr-00500 Document #: 18 Filed: 09/07/21 Page 3 of 4 PageID #:37




effect for as long as the materials are so maintained, and the materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      7.     To the extent any material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right

to request the return of the material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such material if in hard copy, and in the case of electronic materials, shall certify in

writing that all copies of the specified material have been deleted from any location

in which the material was stored.

      8.     To the extent that certain materials implicate the victim’s privacy

interests, including the government may produce such materials “attorney’s eyes

only” or make them available for inspection by defendant’s counsel. These materials

may be reviewed or inspected by counsel for defendant, but not by defendant himself.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses Sensitive

Information shall be filed under seal to the extent necessary to protect such

information, absent prior permission from this Court.




                                           3
     Case: 1:21-cr-00500 Document #: 18 Filed: 09/07/21 Page 4 of 4 PageID #:38




      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.


                                         ENTER:




                                         ANDREA R. WOOD
                                         District Judge
                                         United States District Court
                                         Northern District of Illinois

Date: September 7, 2021




                                            4
